—Appeal by the defendant from a judgment of the County Court, Suffolk County *442(Cacciabaudo, J.), rendered April 20, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
It was improper for the trial court to allow the prosecutor to ask questions regarding a detective’s opinion on the truth of the defendant’s statement, the effect of which was to solicit his opinion of the defendant’s credibility (see, People v Graydon, 43 AD2d 842). The detective was not an expert witness, such as a mental health professional, giving his opinion of the defendant’s credibility (see, People v Graydon, supra). However, an error of this nature is not reversible per se. The court repeatedly admonished the jury that it was to be the ultimate arbiter of credibility. In addition, the evidence of guilt was overwhelming. Thus, the error was harmless (see, People v Crimmins, 36 NY2d 230, 241).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.